The following order has been entered on the motion filed on the 27th of June 2018 by Petitioner of Appeal for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 12th of July 2018."
Upon consideration of the petition filed by Petitioner on the 27th of June 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Columbus County:
"Denied by order of the Court in conference, this the 12th of July 2018."
The following order has been entered on the motion filed on the 11th of July 2018 by Petitioner of Appeal for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 12th of July 2018."